          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

SEBASTIAN TRAMELL MOORE                                       PLAINTIFF

v.                     No. 3:19-cv-386-DPM

BARNES, Sergeant, Greene County;
BRENT COX, Admin., Greene County Jail;
RUBY, Sergeant, Greene County Jail;
and DOE, Greene County Jail Policy                          DEFENDANTS

                           JUDGMENT
     Moore's complaint is dismissed without prejudice.


                                ~d.o-1/.r:_
                                          " Jr.
                               D.P. Marshall
                               United States District Judge

                                  I~ F"e/rivcv.. y ~o,._o
                                              I
